Exhibit 10.10

 

Execution Copy

 

AMENDMENT NO. 1 TO THE MANUFACTURING AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment No. 1”) to that certain MANUFACTURING
AGREEMENT, dated as of September 30, 2014 (the “Agreement”), is hereby adopted
as of August 5, 2015 (the “Amendment Effective Date”) by and between Anacor
Pharmaceuticals, Inc. a company with its principal place of business at 1020
East Meadow Circle, Palo Alto, CA 94303 (“COMPANY”) and Hovione FarmaCiencia SA,
a company with its principal place of business at Sete Casas, 2674-506 Loures,
Portugal (“HOVIONE”).  COMPANY and HOVIONE are sometimes referred to herein
individually as a “Party” or together as the “Parties”.  Capitalized terms used
but not defined herein shall have the meanings such terms are given in the
Agreement.

 

RECITALS

 

WHEREAS, the Parties desire to amend the Agreement to delete certain early
termination rights in the event that COMPANY does not make aggregate purchases
of API from HOVIONE in excess of a previously specified minimum amount.

 

NOW, THEREFORE, each of COMPANY and HOVIONE agree for good and valuable
consideration, the sufficiency of which is acknowledged, as follows:

 

1.                                      AMENDMENT OF THE AGREEMENT

 

COMPANY and HOVIONE hereby agree to amend the terms of the Agreement, effective
as of the Amendment Effective Date, as provided below.

 

1.1                               Section 9.1 of the Agreement is hereby amended
by deleting the last three sentences thereof.

 

1.2                               The second sentence of Section 9.5 of the
Agreement is hereby amended by deleting the phrase “pursuant to an Early
Termination Notice delivered in accordance with the penultimate sentence of
Section 9.1 or” set forth therein.

 

2.                                      MISCELLANEOUS

 

2.1                               Full Force and Effect.  Except as expressly
amended by this Amendment No. 1, all of the terms and provisions of the
Agreement are and shall remain in full force and effect and are hereby ratified
and confirmed by the Parties. On and after the Amendment Effective Date, each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of like import will mean and be a reference to the Agreement, as
amended by this Amendment No. 1.

 

2.2                               Entire Agreement.  The Agreement, as amended
by this Amendment No. 1, constitutes the entire agreement, both written and
oral, between the Parties with respect to the subject matter hereof, and any and
all prior agreements with respect to the subject matter hereof, either written
or oral, expressed or implied, are superseded hereby, merged and canceled, and
are

 

1

--------------------------------------------------------------------------------


 

null and void and of no effect.

 

2.3                               Governing Law.  This Amendment No. 1 will be
governed by and construed in accordance with the laws of the State of New York,
without regard to the conflict of law principles thereof.

 

2.4                               Counterparts. This Amendment No. 1 may be
executed in one or more counterparts, each of which will be an original and all
of which together will constitute one instrument.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their respective duly authorized representatives as of the Amendment
Effective Date.

 

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Sanjay Chanda

 

 

Name: Sanjay Chanda

 

 

Title: SVP, Drug Development

 

 

 

 

 

 

 

HOVIONE FARMACIENCIA SA

 

 

 

 

 

 

 

By:

/s/ David Hoffman

 

 

Name: David Hoffman

 

 

Title: VP Sales and Business Development

 

3

--------------------------------------------------------------------------------

 